United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1929
Issued: May 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 23, 2011 appellant, through her attorney, filed a timely appeal from a June 24,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) finding that her
accepted aggravation of lumbosacral spondylosis resolved. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden to establish that the employment-related
aggravation of appellant’s lumbosacral spondylosis had resolved as of May 7, 2011.
On appeal, appellant, through her attorney, contends that the decision by OWCP is
contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 12, 2009 appellant, then a 49-year-old automation clerk, filed a traumatic injury
claim alleging that, on June 12, 2009, while loading over 180 trays, she suffered a slipped disc in
her lower back.
Appellant commenced treatment with Dr. Craig H. Lichtblau, a Board-certified
physiatrist, on September 1, 2009. Dr. Lichtblau diagnosed lumbar myofascial pain syndrome;
L2-3 and L3-4 protruding discs; L4-5 bulging disc and L4-5 bulging disc. He opined that the
diagnoses were secondary to injuries sustained from a work accident on June 12, 2009.
Dr. Lichtblau also diagnosed acute functional decline secondary to chronic pain, secondary to the
previously noted diagnoses. In a March 16, 2010 report, he described appellant’s work duties on
June 12, 2009 which he noted required her to lift heavy trays of mail. At that time, appellant
developed low back pain. Dr. Lichtblau discussed appellant’s treatment with a chiropractor and
discussed appellant’s magnetic resonance imaging (MRI) scan. When he first saw appellant, he
believed that her pain was caused by the work incident of June 12, 2009. Dr. Lichtblau noted
that appellant had no past medical history for any episodes of acute or chronic back pain prior to
this incident and that the MRI scans did reveal protruding discs at her L2-3 and L3-4 spinal
levels and a bulging disc at her L4-5 spinal level. He concluded that appellant’s diagnoses of
L2-3 and L3-4 protruding discs and L4-5 bulging disc were made symptomatic secondary to the
injury she sustained in the work-related accident. With regard to the myofascial pain syndrome,
Dr. Lichtblau opined that, although he was unable to determine if there is a direct relationship
between this pathology and appellant’s work-related accident, he was able to state that this
condition could have been made symptomatic as she was asymptomatic prior to the work-related
accident. He indicated that disc protrusions and bulging discs can remain asymptomatic
throughout a person’s life. Dr. Lichtblau noted that appellant, who has reached maximum
medical improvement, is going to suffer from the acute intermittent exacerbations of chronic
pain and discomfort.
On April 14, 2010 OWCP referred appellant to Dr. David B. Lotman, a Board-certified
orthopedic surgeon, for a second opinion examination. In a May 7, 2010 report, Dr. Lotman
opined that appellant had preexisting lumbar spondylosis and that the incident of June 12, 2008
caused an aggravation of that preexisting condition. He found that the aggravation had resolved
based on his evaluation, but did note that lumbar spondylosis is a permanent condition and that
appellant will be inclined to aggravation with some routine activities. Dr. Lotman noted that
appellant’s MRI scan findings are a result of age and wear and tear, and that there was no
evidence of disc herniation or spinal stenosis. He did not believe that appellant had myofascial
pain syndrome.
On May 18, 2010 OWCP accepted appellant’s claim for aggravation lumbosacral
spondylosis without myelopathy (resolved).
By decision dated June 30, 2010, OWCP denied appellant’s claim for compensation
commencing November 20, 2009.
On July 7, 2010 appellant requested an oral hearing before an OWCP hearing
representative. At the hearing held on October 27, 2010, she stated that, after she was injured,

2

she returned to the manual section because there was not a lot of heavy lifting and she basically
sorted letters. Appellant was able to do this position but on November 20, 2009 she was told to
clock out and go home because they no longer had any work for her. She testified that her low
back goes out on her regularly.
By decision dated January 25, 2011, the hearing representative modified the previous
decision to reflect that the claim was accepted for aggravation of lumbosacral spondylosis,
resolved as of May 7, 2010. The hearing representative affirmed the finding that appellant was
not entitled to wage-loss compensation benefits as of May 7, 2010, the date the aggravation due
to the work injury resolved. On February 1, 2011 OWCP issued a check for compensation for
the period November 20, 2009 through May 6, 2010.
By letter dated May 6, 2011, appellant requested reconsideration.
By decision dated June 24, 2011, OWCP reviewed appellant’s arguments but denied
modification of the January 25, 2011 decision.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.2 Once OWCP accepts a claim
it has the burden of justifying modification or termination of compensation. After it has
determined that an employee has disability causally related to his employment, it may not
terminate compensation without establishing that the disability has ceased or is no longer related
to the employment injury.3 The fact that OWCP accepted an employee’s claim for a specified
period of disability does not shift the burden of proof to the employee. The burden is on OWCP
to demonstrate an absence of employment-related disability or residuals in the period subsequent
to the date of termination or modification.4
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an evaluation.5
ANALYSIS
OWCP accepted appellant’s claim for aggravation of lumbosacral spondylosis, resolved
as of May 7, 2010. The Board notes that OWCP placed the burden of proof on appellant to
establish that any resulting injury after May 7, 2010 was causally related to the accepted
condition. However, OWCP’s acceptance of a claim for a specified period does not shift the
2

5 U.S.C. § 8102(a).

3

D.M., Docket No. 10-857 (issued January 3, 2011); Edwin Lester, 34 ECAB 1807 (1983).

4

J.D., Docket No. 11-131 (issued December 21, 2011). See also Elsie L. Price, 54 ECAB 734, 739 (2003);
Raymond M. Shulden, 31 ECAB 297 (1979).
5

5 U.S.C. § 8123(a).

3

burden of proof to the claimant. It is its burden to establish that appellant did not have residuals
from the accepted injury.6
The Board finds that OWCP did not meet its burden. Dr. Lichtblau, appellant’s treating
physiatrist, opined that the L2-3, L3-4 protruding discs and L4-5 bulging discs were made
symptomatic due to appellant’s work injury. He based this conclusion on multiple physical
examinations of appellant, her MRI scan and the fact that she was not symptomatic prior to the
work accident. Dr. Litchblau also discussed appellant’s work duties, which he noted required
her to lift heavy trays of mail, as well as appellant’s treatment with a chiropractor. He also noted
that appellant had myofascial pain syndrome which was made symptomatic as a result of the
work incident. Dr. Lotman, the second opinion examiner, opined that appellant had preexisting
lumbar spondylosis and that the employment injury of June 12, 2009 caused an aggravation of
that preexisting condition. However, he found that the aggravation had resolved. Dr. Lotman
stated that appellant’s findings on her MRI scan are the result of age and wear and tear, and that
there was no evidence of disc herniation or spinal stenosis. He did not believe appellant had
myofacial pain syndrome.
OWCP gave greater weight to the opinion of Dr. Lotman, noting that his opinion was
based on an accurate factual and medical background and his review of the medical records and
physical examination. However, Dr. Lichtblau’s opinion was based on multiple physical
examinations, review of appellant’s job duties and the MRI scan result. Dr. Lotman found that
the aggravation had resolved, a conclusion not reached by Dr. Lichtblau. Accordingly, there was
an unresolved conflict in the medical opinion evidence between Dr. Lichtblau, appellant’s
treating physician, and Dr. Lotman, the second opinion physician. Because of this unresolved
conflict, OWCP did not meet its burden of proof to terminate appellant’s compensation as of
May 7, 2010. The June 24, 2011 decision is reversed.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to establish that the
employment-related aggravation of appellant’s lumbosacral spondylosis resolved as of
May 7, 2011.

6

J.D., supra note 4.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 24, 2011 is reversed.
Issued: May 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

